DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on July 5, 2022. 
	Claims 1-5 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the previously cited prior art Okada, Hatsumi and Tatebayashi fail to disclose the newly added limitation “the compartment being positioned between the cabin and the end surface of the end portion of the vehicle main body”. The newly added limitation is rejected under newly added prior art Sato et al. (2013/0134939) as found below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (2014/0338997), Hatsumi et al. (2016/0339839) and Sato et al. (2013/0134939).
Claim 1: Okada teaches a vehicle comprising: a cabin (Par.32) (Fig.1); a vehicle (1) main body having an end surface located at an end portion (Rear side) in a vehicle front-back direction, and a compartment provided closer to a vehicle center in the vehicle front-back direction relative to the end surface (Rear side) (Par.33, Compartment under the left front seat.) (Fig.1); 5a first electrical component (9) which is arranged within the compartment (Par.45); and a second electrical component (2) which is arranged within the compartment (Par.45); the first electrical component (9) including a first main body portion, and a first end surface located on a side of the first main body portion closer to the end surface (Rear side), the second electrical component (2) including a second main body portion, and a second end surface located on a side of the second main body portion closer to the end 15surface (Rear side), the first main body portion of the first electrical component (9) and the second main body portion of the second electrical component (2) being arranged such that the first end surface is located closer to the vehicle center than the second end surface in the vehicle front-back direction (Fig.2, The second electrical component (2) is closer to the front of the vehicle; while the first electrical component (9) is closer to the middle of the vehicle. Therefore, the first end surface is closer to the middle of the vehicle than the second end surface.).  

    PNG
    media_image1.png
    460
    607
    media_image1.png
    Greyscale

Okada discloses the first electrical component (9) is a water-heating heater (Par.45) and the second electrical component (2) is battery pack (Par.33). Okada does not explicitly teach a voltage that is more than or equal to a predetermined value is applied to the first electrical component during traveling; and a voltage that is less than the predetermined value is applied during traveling 10or no voltage is applied during traveling to the second electrical component.
Hatsumi teaches a vehicle comprising: a water-heating heater to which a voltage that is more or equal to a predetermined value is applied to during traveling (Par.22, High voltage power is supplied to the water heater when the ignition is ON.); and no voltage is applied to a battery pack during traveling (Par.2 and 13, The battery is supplied power from an exterior of the vehicle when the ignition is OFF.) (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hatsumi in the system of Okada to have had provided a required power level for activation of the water heater (Par.22); and for the expected result of charging the vehicle battery from an exterior power supply when not traveling (Par.13).
In addition, Okada does not explicitly teach the compartment being positioned between the cabin and the end surface of the end portion of the vehicle main body.
Sato teaches a vehicle (1) (Fig.2) comprising: a cabin (Fig.2, Comprising the vehicle’s seats); and a compartment, housing electrical components (5b and 17), being positioned between the cabin and an end surface (27) of an end portion of the vehicle (1) main body (Par.26) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Sato in the system of Okada to have had the electrical components disposed on a side of the vehicle where a charging port receiving electrical power for the components is located (Par.29-30) in a case where the vehicle includes the charging port at the rear of the vehicle thereby reducing charging cable length. 
Furthermore, shifting the position of the compartment, in Okada, housing the first electrical component and the second electrical component would not have modified the operation of the device.
Claim 3: Okada, Hatsumi and Sato teach the limitations of claim 1 as disclosed above. Okada teaches wherein the first electrical component (9) is a water-heating heater (Par.45).
Although the examiner recognizes the claim recites the intended use of the water-heating heater (for warming an inside of a vehicle cabin), the applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In the present case, Okada teaches a structure (water heater) capable of performing the intended use as recited, and thus meets the claim.   
Claim 4: Okada, Hatsumi and Sato teach the limitations of claim 1 as disclosed above. Okada teaches further comprising a bracket (8), wherein the first main body portion of the first electrical component (9) and the second main body portion of the second electrical component (2) are integrated via the bracket (8) (Par.42-43) (Fig.5); the bracket (8) fixes the first main body portion of the first electrical component (9) to 5the vehicle main body, and fixes the second main body portion of the second electrical component (2) to the vehicle main body (Par.53) (Fig.9, The first electrical component (9) and the second electrical component (2) remain fixed to the vehicle main body even after impact.).  
Claim 5: Okada, Hatsumi and Sato teach the limitations of claim 1 as disclosed above. Okada teaches wherein a width dimension of the first end surface in a vehicle width direction (Inner side/Outer side) (Fig.1) is shorter than a width dimension of the second end surface in the vehicle width direction (Inner side/Outer side) (Fig.2, The first electrical component (9) is shorter in a width dimension than the second electrical component (2).).

    PNG
    media_image2.png
    490
    628
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (2014/0338997), Hatsumi et al. (2016/0339839) and Sato et al. (2013/0134939) as applied to claim 1 above, and further in view of Tatebayashi (2011/0006733).
Claim 2: Okada, Hatsumi and Sato teach the limitations of claim 1 as disclosed above. Okada teaches further comprising a battery (21) (Par.33), wherein the second electrical component (2) is a battery pack (Par.33).
Okada does not explicitly teach the second electrical component is a charger for charging a battery by a voltage being applied during stopping.
Tatebayashi discloses an electrical component (power supply system) comprises a battery (10) and a charger (20) (Par.26 and 36), the charger (20) for charging the battery (10) (Par.26) by a voltage being applied during stopping (Par.37, Power from a commercial AC power supply.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had a charger in the second electrical component of Okada as taught in Tatebayashi to have had the expected result of charging the vehicle battery (Par.26); and have had reduced the complexity of the system by requiring less elements (Par.35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashiwai et al. (2015/0122561) teaches a vehicle (1) (Fig.1) comprising: a cabin (R) (Par.47); a first electrical component (103) and a second electrical component (107) arranged within a compartment (RR) (Par.108-110) (Fig.2); the compartment (RR) being positioned between the cabin (R) and an end surface of an end portion of the vehicle (1) main body (Fig.2).

Brummett et al. (7,150,159) discloses a vehicle (11) comprising a cabin (15) (Col.2, Lines 58-59); and a compartment comprising a charger (53) and a heater (67) between the cabin (15) and the end surface of the end portion of the vehicle (11) (Col.3, Lines 57-66) (Fig.1)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
October 13, 2022